United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Omaha, NE, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Dirk V. Block, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-306
Issued: October 19, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION

On November 1, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated August 4, 2006 which found that an overpayment
was created in the amount of $4,416.40, for which appellant was at fault. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the overpayment in this case.1
ISSUE
The issue is whether the Office properly found that appellant received an overpayment of
compensation from October 2, 2005 to March 18, 2006.

1

Subsequent to appellant’s November 1, 2006 filing of an appeal with the Board, the Office issued a
November 28, 2006 decision terminating appellant’s wage-loss benefits effective November 28, 2006 on the
grounds that suitable work was refused. As this decision on a separate matter was issued by the Office after the
instant appeal was filed, the Board has no jurisdiction over whether the Office properly terminated appellant’s
compensation effective November 28, 2006.

FACTUAL HISTORY
On August 26, 1999 appellant, then a 38-year-old letter carrier, filed an occupational
disease claim alleging that she had been harassed by a male coworker, John Hawkins, since
December 1995. She first became aware of her work-related stress in January 1996. Appellant
stopped work on August 12, 1999. The Office accepted her claim for post-traumatic stress
disorder.
In a December 3, 2001 letter, the Office advised appellant that she was being placed on
the periodic rolls and noted her responsibility to return to work. In the attached EN1049-1196
form, the Office advised appellant: When you return to work or obtain new employment, notify
this Office right away. If you receive a compensation check which includes payment for a
period you have worked, return it to us immediately to prevent an overpayment of compensation
even if you already notified us of your return to work. By signature dated December 12, 2001,
appellant certified that she understood the conditions outlined in the EN1049 form, which
entitled her to compensation. She certified her understanding that failure on her part to comply
with such conditions could result in termination of benefits and liability for resulting
overpayments. Appellant began receiving compensation on the periodic rolls. She submitted
completed EN1032-0494 forms for entitlement to compensation. Appellant also submitted pay
records which indicated that, as of August 4, 2003, she worked part time, 18 hours per week, at
$10.00 per hour as a bookkeeper.
By decision dated February 20, 2004, the Office issued a formal wage-earning capacity
determination effective February 22, 2004 based on her actual earnings as a bookkeeper. In a
loss of wage-earning capacity worksheet, the Office determined that appellant’s weekly pay rate
when disability began was $727.51, effective September 13, 1999, and the current pay rate of her
job and step when injured was $860.63, effective January 13, 2003. The Office noted that
appellant was capable of earning $426.00 or 49 percent, her wage-earning capacity. The Office
noted that the wage-earning capacity loss was $371.04 per week and the compensation rate was
75 percent of this amount or $278.28. The Office concluded that net compensation would
continue every four weeks in the amount of $1,193.00.
By decision dated September 15, 2005, the Office terminated appellant’s benefits
effective October 1, 2005. However, in a January 17, 2006 decision, an Office hearing
representative reversed the September 15, 2005 termination decision and reinstated appellant’s
benefits.
On February 18, 2006 appellant submitted a Form CA-7 claim for compensation which
showed that her actual earnings had increased. She advised that as of October 1, 2005 she
earned $4,047.00 as a bookkeeper for Gateway Collision Center at a $10.65 hourly rate or
approximately $200.00 weekly actual earnings and $4,750.00 as an officer for Ace Hardware at a
weekly rate of $250.00. Appellant additionally noted that she earned $132.00 from
November 29 to December 5, 2005 and $50.00 from January 27, 2005 as a self-employed
bookkeeper. In a March 28, 2006 EN1032-0494 form, she notified the Office of the above
employment.

2

In a letter dated May 4, 2006, the Office advised appellant of a preliminary determination
that an overpayment of compensation totaling $4,416.40 was created during the period
October 2, 2005 to March 18, 2006. The Office found that her actual weekly earnings of
$213.00 for Gateway Collision and $250.00 for Ace Hardware equaled total weekly earnings of
$463.00. It also noted that appellant’s earnings of $132.00 for the period November 29 to
December 5, 2005 and $50.00 on January 27, 2005 covered the period October 1 to February 15,
2005, which had 138 calendar days. It found that appellant’s $182.00 total earnings for that
period multiplied by 7 and divided by 138 calendar days equaled $9.23 average per week. For
the period October 1 to February 15, 2005, appellant earned a total of $472.23 per week ($463.00
plus $9.23). For the period October 2, 2005 to February 15, 2006, the Office noted that appellant
was paid $9,379.61 but should have been paid $5,768.68, which resulted in an overpayment of
$3,610.93. For the period February 16 to March 18, 2006, the Office paid appellant $2,169.47
but should have paid $1,360.00, which resulted in an overpayment of $805.47. Thus, the Office
found a total overpayment of $4,416.40 ($3,610.93 plus $805.47) for the period October 2, 2005
to March 18, 2006. The Office made the preliminary finding that appellant was at fault in the
creation of the overpayment as she knew or reasonably should have known that she was not
entitled to compensation for total disability at the same time she was earning wages working part
time. The Office advised appellant of her procedural rights and requested that she complete an
overpayment recovery questionnaire. The letter was addressed to both appellant and her attorney
of record. Neither appellant nor her attorney responded.
By decision dated August 4, 2006, the Office finalized the $4,416.40 overpayment
determination and the finding of fault as appellant had not provided information to refute the
amount of the overpayment or the finding of fault. The Office also directed recovery by
withholding $122.68 from appellant’s continuing compensation payments effective
August 6, 2006.
LEGAL PRECEDENT
Office procedures, in addressing actions on reports of earnings, indicate that any
overpayment in a case involving actual earnings should be declared only after the issue of injuryrelated disability is determined or a loss of wage-earning capacity has been established and
benefits reduced.2
Once the wage-earning capacity of an injured employee has been determined, a
modification of such determination is not warranted unless there is a material change in the
nature and extent of the injury-related condition, the employee has been retrained or otherwise
vocationally rehabilitated or the original determination was, in fact, erroneous.3 The burden of
proof is on the party attempting to show a modification of the wage-earning capacity
determination.4
2

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.812.11.
3

Stanley B. Plotkin, 51 ECAB 700 (2000); Tamra McCauley, 51 ECAB 375 (2000).

4

Stanley B. Plotkin, id.

3

An increase in pay, by itself, is not sufficient evidence that there has been a change in an
employee’s capacity to earn wages.5 Without a showing of additional qualifications obtained by
appellant, it is improper to make a new loss of wage-earning capacity determination based on
increased earnings.6
ANALYSIS
Appellant started working part time in August 2003. By decision dated February 20,
2004, the Office determined that appellant’s actual earnings as a part-time bookkeeper fairly and
reasonably represented her wage-earning capacity effective February 22, 2004. The record
reflects that appellant has been in receipt of compensation since February 22, 2004. Appellant
subsequently submitted evidence of increased actual earnings for the period October 2, 2005 to
March 18, 2006 and the Office issued its August 4, 2006 decision finding an overpayment of
compensation based on her increased earnings. However, as noted above, Office procedures
contemplate the finding of an overpayment only after injury-related disability or a loss of wageearning capacity is considered.7
In this case appellant had an established wage-earning capacity. Pursuant to its
procedures, the Office failed to modify its February 20, 2004 wage-earning capacity decision
prior to declaring an overpayment involving actual earnings8 or explain why consideration of
modification was not warranted. As previously noted, an increase in pay by itself is not
sufficient evidence that there has been a change in an employee’s capacity to earn wages.9 The
Board has held that it may be appropriate to modify a claimant’s wage-earning capacity
determination on the grounds that the claimant is vocationally rehabilitated if the claimant is
earning substantially more in the job for which he or she was rated.10 Prior to such a
modification, however, the Office is required to determine the duration, exact pay, duties and
responsibilities of the current job; determine whether the claimant underwent training or
vocational preparation to earn the current salary; and assess whether the actual job differs
significantly in duties, responsibilities or technical expertise from the job at which the claimant
was rated.11
Furthermore, the procedures contemplate that once the Office learns of actual earnings
that span several months or more, the compensation entitlement should be determined by
averaging the earnings for the entire period, determining the average pay rate, and applying the
5

Marie A. Gonzales, 55 ECAB 395, 399 (2004).

6

See Willard N. Chuey, 34 ECAB 1018 (1983).

7

See supra note 2.

8

Id.

9

Marie A. Gonzales, supra note 5.

10

Billy R. Beasley, 45 ECAB 244 (1993); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment:
Determining Wage-Earning Capacity, Chapter 2.814.11(c) (June 1996).
11

See Billy R. Beasley, id.; Federal (FECA) Procedure Manual, id. at Chapter 2.814.11(d).

4

Shadrick formula.12 This was not done in the present case. The Office made no comparison
between appellant’s actual earnings to the current pay for the job which she was rated.13
CONCLUSION
The Office has not established that appellant received an overpayment of compensation
from October 2, 2005 to March 18, 2006.14
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 4, 2006 is reversed.
Issued: October 19, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

See Federal (FECA) Procedural Manual at Chapter 2.814.7(d)(4).

13

See id. at 2.814.7(c) and 2.814.7(d) (July 1997) (these provisions contemplate that, in calculating entitlement to
compensation where there are actual earnings, the Shadrick formula will be utilized regardless of whether a wageearning capacity decision is warranted).
14

On appeal, appellant alleged that her due process rights were violated as neither she nor her attorney received a
copy of the preliminary decision of May 4, 2006. The Board has found that, in the absence of evidence to the
contrary, a letter properly addressed and mailed in the due course of business, such as in the course of the Office’s
daily activities, is presumed to have arrived at the mailing address in due course. Shakeer Davis, 52 ECAB
448 (2001). In this case, the Office mailed a copy of the preliminary decision of May 4, 2006 to both appellant and
her attorney at their address of record. No evidence has been presented to rebut the presumption of receipt. Thus, it
is presumed that the preliminary decision reached both appellant and her attorney.

5

